287 F.2d 571
W. E. RIGGS, Jr.,v.ST. LOUIS-SAN FRANCISCO RAILWAY COMPANY, a corporation, et al.
No. 6399.
United States Court of Appeals Tenth Circuit.
December 20, 1960.

Appeal from the United States District Court for the Western District of Oklahoma.
Stubbs & Douglas, Oklahoma City, Okl., for appellant.
Franklin & Harmon, Oklahoma City, Okl., James L. Homire, St. Louis, Mo., and Robert D. Looney, Oklahoma City, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed for failure of appellant diligently to prosecute.